DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 02 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Applicant’s proposed amendments to the units in Paragraph 41 of “mg/L” to replace “g/L”, to the units in Paragraph 42 of “A/dm2” to replace “A/m2”, to the units in Paragraph 43 to replace “A/m2” with “A/dm2”, to the JIS industrial standard in Paragraph 49, to the test method in Paragraph 51, and to the units in Table 1 to replace “A/m2” with “A/dm2” are considered new matter.  There is no support in the originally filed disclosure for the orders of magnitude difference between units nor is there support for different methods or industrial standards.  Applicant may overcome this objection by providing a certified English translation of the priority document showing possession of the amended paragraphs.
Applicant is required to cancel the new matter in the reply to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/563,954 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a micro-roughened copper foil comprising a plurality of peaks and U- or V-shaped profile grooves with an average maximum width between 0.1-4 microns and a depth less than or equal to 1.5 microns with micro-crystal clusters at the top of peaks where the micro-crystals have an average diameter of less than or equal to 0.5 microns and the foil has a Rlr value of less than 1.3.  Claim 1 of the ‘954 application recites a micro-roughened copper foil comprising a plurality of peaks and V-shaped profile grooves with an average depth less than or equal to 1 micron with micro-crystal clusters at the top of peaks where the micro-crystals have an average diameter of less than or equal to 0.5 microns and the foil has an Rlr value of less than 1.3.  The instant claims and those of the co-pending application recite overlapping depth, RIr, and crystal size ranges and the prima facie case of obviousness exists and the claims are patentably indistinct from one another.  See MPEP 2144.05.
Instant claims 2-3 recite crystal size ranges overlapping claims 2-3, respectively, of the ‘954 application.  Instant claims 4-6 recite RIr values overlapping claims 4-6, respectively, of the ‘954 application.  Instant claim 7 recites V-shaped grooves with a depth, microcrystals with a size, insertion loss, and peel strength overlapping claim 7 of the ‘954 application.  Instant claims 8-10 recite overlapping insertion loss and peel strength ranges overlapping claims 8-10, respectively, of the ‘954 application.  Instant claim 11 recites micro-crystal structure, size ranges, and RIr values overlapping claim 11 of the ‘954 application.  Claim 12 recites Dk and Df values overlapping claim 12 of the ‘954 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4-6, and 11 recite Rlr values and the claim does not define this parameter and Rlr is not a term used within the art.  Page 8 lines 6-18 states that “Rlr refers to an expanded length ratio, i.e., a length ratio of the surface profile of the test 0/L; Rl0 represents a measured profile length; L represents a measured distance.”  The term “Rlr” is considered indefinite as the specification indicates that Rlr is an expanded length ratio while simultaneously including a length measurement in both the numerator and denominator as length and distance are synonyms (see attached definition).  As such, the scope of the claims is unclear.  Claims 2-3 are included in this rejection as they depend upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art to the instant claims is that of Kurabe et al. (US 6,291,081) and Dobashi et al. (US 2009/0047539).  Kurabe teaches an electrodeposited copper foil with a polished surface having grooves with a U-shaped cross-section (Figures 4-5) with particles on the peak portions (Figure 3).  However, there is no teaching or suggestion within Kurabe as to any particular dimension of width and depth nor the size of the particles as that which is claimed.  Dobashi teaches a surface-treated electrodeposited copper foil with a maximum peak-to-valley height (Pv) of 0.05-1.5 microns (abstract).  However, there is no teaching or suggestion within Dobashi that the Pv range be applicable to grooved structure as claimed or any other structure requiring a length dimension.  Suzuki (US 2005/0175826) teaches surface treated copper foils with roughening particles thereon, but does no teach the claimed grooves.  Nozaki et al. US 2012/0189859) teaches electrolytic copper foils with grooves .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS

Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784